Exhibit STOCK PLEDGE AGREEMENT THIS STOCK PLEDGE AGREEMENT ("Pledge Agreement") is made and dated this 24th day of September 2008, by Alico Holding, LLC (herein called the "Pledgor") to Farm Credit of Southwest Florida, ACA, an agricultural credit association for itself and as agent/nominee for other lending institutions having an interest, direct or indirect, in the Loan (as defined hereinbelow) from time to time (herein called the "Pledgee"). Preliminary Statement The Pledgee has agreed, among other things, to extend a revolving line of credit loan to Atlantic Blue Group, Inc., Alico Holding, LLC, Blue Head Ranch, LLC, Blue Head Farms, LLC, Blue Head Cattle, LLC, Tri-County Grove, LLC, Atlanticblue Warehousing, LLC, Blue Box Storage, LLC, Phoenix Industries, LLC, and Footman Trail, LLC (jointly and severally, the "Borrowers") (the "Loan") having an aggregate principal amount of up to $20,000,000 pursuant to the terms and conditions of that certain promissory note from Borrowers (herein as amended, modified, renewed, extended, or restated, from time to time, called the "Note") dated of even date herewith and a Loan Agreement among Borrowers and Pledgee dated of even date herewith (the "Loan Agreement"). As a condition of making the Loan to the Borrowers, the Pledgee (also oneof the Borrowers) has required this pledge of stock from Pledgor. Without this stock pledge, the Pledgee would be unwilling to make the Loan to the Borrowers. All terms not otherwise defined herein are used with the same meaning as set forth in the Loan Agreement or if not defined therein, the Note. NOW, THEREFORE, for and in consideration of the sum of Three Dollars ($3.00) and the mutual promises hereinafter and other valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Pledgor does hereby grant unto the Pledgee the security interests hereinafter described in accordance with the terms and conditions hereinafter set forth: 1.Grant of Security Interest. Pledgor hereby pledges and grants to Pledgee a security interest in the property described in Paraqraph 2 below (collectively and severally, the "Collateral") to secure payment and performance of all obligations of Borrowers to Pledgee arising out of or related to the above described Note and Loan Agreement, or any other extension of credit, including, but not limited to, payment of all or any amounts now or hereafter due or owed Pledgee by Borrowers (collectively and severally, the "Obligations"). 2.Collateral. The Collateral shall consist of the following: (a) See Exhibit A attached hereto and made a part of (herein called "Pledged Shares"), all voting and other rights now or hereafter exercisable in connection with such Pledged Shares, and all cash and non-cash dividends and all other property now or hereafter receivable with respect to any of the Pledged Shares; (b)all proceeds of the foregoing Collateral. For purposes of this Pledge Agreement, the term "proceeds" includes whatever is receivable or received when Collateral or proceeds is sold, collected, exchanged or otherwise disposed of, whether such disposition is voluntary or involuntary. 3.Obligations. The Obligations of Pledgor secured by this Pledge Agreement shall include any and all debts, obligations and liabilities of Borrowers to Pledgee, whether now existing or hereafter arising, absolute or contingent, joint or several, including without limitation, the Loan and all interest, fees, and expenses related thereto, including costs and fees resulting from collection. 4.Representations and Warranties. Pledgor hereby represents and warrants that: (a)Pledgor is the record and beneficial owner of and has good and marketable title to the Collateral and that no other person has any right, title, claim or interest (by way of security interest or other lien or charge or otherwise) in, against or to the Collateral; and (b)The Pledged Shares have been validly issued and are fully paid and non-assessable. 5.Covenants of Pledgor.
